DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of claims 1-11, 15 and 17-19 in the reply filed on 10/05/2021 is acknowledged.  The traversal is on the ground(s) that unity of inventions exists based on the lack fact that the present application contains a product of claims and claims to a method specially adapted for the manufacture of the claimed product.  Applicant also argues that the US 2011/0293547 reference does not disclose the combined features of claim 1.
Upon further review, the Examiner agrees that US 2011/0293547 does not teach the features of claim 1. However, the claim features are taught in the prior art as shown in the claim rejections below. With respect to unity of invention, in order for a process of making a product to be considered “specially adapted” for, the claimed process must inherently possess the claimed product with a technical relationship between the product and the process where the technical relationship involves at least one common or corresponding special technical feature. MPEP 1893.03(d). In the instant case, because the technical feature is not special since it is disclosed in the prior art, no such technical feature exists between the two inventions.
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-14 and 20-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 8-10, 15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trummer et al. (U.S. App. Pub. No. 2015/0166760).
Regarding claims 1 and 8, Trummer et al. teaches a metal effect pigment comprising a platelet shaped substrate which may be an aluminum effect pigment (par. [0113]-[0115]) with a coating thereon wherein the coating comprises an organic/inorganic hybrid layer that has one or more inorganic oxide components and one or more organic network components. (Abstract). The pigments are made by PVD. (par. [0118]). The coating may include a SiO2
Regarding claims 2-3, pigments having diameters of 5 to 100 microns and thicknesses of 30 to 2000 nm. (par. [0117]).
Regarding claim 6, the thickness of the hybrid layer is between 10 to 50 nm. (par. [0110]).
Regarding claims 9-10 and 19, the organic component of the hybrid layer may include an organofunctional compounds including oligomers and polymers wherein the compounds have the general formula which meets the limitations of claim 10. (par. [0048]-[0060] and [0146])).
Regarding claim 15, the pigments may be used in an aqueous formulation. (par. [0153]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Trummer et al. (U.S. App. Pub. No. 2015/0166760).
Trummer et al. does not explicitly teach the coating amount of organic/inorganic hybrid coating relative to the weight of uncoated aluminum pigment. However, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456 (CCPA 1955). MPEP 2144.05 (II).	
As the relative weight of the coating is a variable that would be adjustable based on the relative size of the base substrate and the thickness of the coating, it would be within the realm of routine optimization to determine an optimal relative weight of the coating based on an uncoated pigment.

Claims 4, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Trummer et al. (U.S. App. Pub. No. 2015/0166760) in view of Hashizume et al. (U.S. App. Pub. No. 2006/0150864).
Trummer et al. is relied upon as described in the rejections above.
Regarding claim 4, Trummer et al. does not explicitly teach the content of tungsten and/or molybdenum based on the amount of aluminum pigment as claimed.
Hashizume et al. teaches an aluminum pigment having a molybdenum oxide or molybdenum hydrate cover the surface of the particle and a silica coating on the surface of the molybdenum containing coating. (Abstract, Fig. 1 and par. [0024]-[0026]). Hashizume et al. teaches that the content of molybdenum in the coating should be in the range of 0.01 to 5 parts by mass from the standpoint of adjusting the color tone and physical properties of the pigments. (par. [0065]-[0066]).
It would have been obvious to one of ordinary skill in the art to optimize the content of Mo and W in the coating of Trummer et al. based on the teachings of Hashizume et al.
One of ordinary skill in the art would have found it obvious to optimize the amounts of Mo and W in order to adjust the physical properties of the metal oxide coating and pigment including the color tone thereof.

Regarding claims 11 and 17, the outer surface of the pigments in Hashizume et al. may be modified with an organofunctional silane for the purpose of improving film physical properties, moisture and weather resistance and dispersibility in a paint. (par. [0076]).
It would have been obvious to one of ordinary skill in the art to surface modify the outer surface of the pigments of Trummer et al. with a silane coupling agent to improve the properties of the pigments as disclosed in Hashizume et al.


Claims 1-3, 7, 11 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hashizume et al. (U.S. App. Pub. No. 2006/0150864).
Regarding claim 1, Hashizume et al. teaches an aluminum pigment having a molybdenum oxide or molybdenum hydrate cover the surface of the particle and a silica coating on the surface of the molybdenum containing coating. (Abstract, Fig. 1 and par. [0024]-[0026]). Hashizume et al. teaches that “silica” refers to the amorphous silica which includes siloxane, silicon dioxide or silicon dioxide hydrate. (par. [0070]). The amorphous silica would therefore contain a silicon oxide content of 100% by weight when SiO2 is selected which is the results of hydrolysis of organic silicon compounds such as tetraethyoxysilane. (par. [0120]). Alternatively, it would have been obvious to one of ordinary skill in the art to optimize the amount of silicon oxide to adjust the physical properties of the coating such as providing sufficient density and stability in aqueous soutions. (par. [0072]).
Regarding claim 2, the diameter of the aluminum particles is at least 2 microns. (par. [0057]).
Regarding claim 3, the thickness of the aluminum pigment is obtained by dividing the diameter by the aspect ratio which is 5 to not more than 500 (par. [0058]) which meant the thickness would be 4 nm or more. (2microns /500).
Regarding claims 7 and 18, Hashizume et al. teaches that the coating is a silica coating (i.e. consists of silicon oxide or dioxide.). (Abstract and [0114]).
Regarding claims 11 and 17, the outer surface of the pigments in Hashizume et al. may be modified with an organofunctional silane for the purpose of improving film physical properties, moisture and weather resistance and dispersibility in a paint. (par. [0076]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763. The examiner can normally be reached M and F: 7:30 to 3:30, Tues-Thurs: 8:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        11/20/2021